Name: Commission Regulation (EEC) No 2868/85 of 15 October 1985 concerning the stopping of fishing for sole by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 85 No L 275/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2868/85 of 15 October 1985 concerning the stopping of fishing for sole by vessels flying the flag of the United Kingdom the United Kingdom has prohibited fishing for this stock as from 11 October 1985 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), provides for sole quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES division VII a by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1985 ; whereas HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VII a by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1985 . Fishing for sole in the waters of ICES division VII a by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom is prohibited , as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220 , 29 . 7. 1982, p. 1 . ( 2) OJ No L 169, 28 . 6 . 1983 , p. 14 . (3) OJ No L 1 , 1 . 1 . 1985, p. 1 . (4) OJ No L 259, 1 . 10 . 1985, p. 68 .